FILED
                              NOT FOR PUBLICATION                           FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JESUS PENALOZA-HERRERA;                           No. 07-73724
 MARIELA MURILLO-TAPIA,
                                                   Agency Nos. A078-019-985
               Petitioners,                                    A078-019-980

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jesus Penaloza-Herrera and Mariela Murillo-Tapia, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ order

denying their motion to remand and dismissing their appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
judge’s decision pretermitting their applications for cancellation of removal. We

deny the petition for review.

       In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the agency’s dispositive determination that female petitioner

failed to meet the continuous physical presence requirement and both petitioners

failed to meet the requisite hardship standard. See Martinez-Serrano v. INS, 94
F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived); see also 8 U.S.C. § 1229b(b). In light of this

disposition, we need not reach petitioners’ remaining contention relating to their

criminal conviction.

       PETITION FOR REVIEW DENIED.




LR/Research                                2                                    07-73724